Exhibit 10.56

MAST THERAPEUTICS, INC.

DIRECTOR COMPENSATION POLICY

(adopted December 11, 2014)

Non-employee members of the board of directors (the “Board”) of Mast
Therapeutics, Inc. (the “Company”) shall, beginning January 1, 2015, be eligible
to receive cash and equity compensation as set forth in this Director
Compensation Policy.  The cash compensation described in this Director
Compensation Policy shall be paid automatically and without further action of
the Board or any committee of the Board, to each member of the Board who is not
an employee of the Company or any parent or subsidiary of the Company (each, a
“Non-Employee Director”) who is eligible to receive such cash compensation,
unless such Non-Employee Director declines the receipt of such cash compensation
by written notice to the Company.  The equity compensation described in this
policy shall not be granted automatically but shall require action by the Board,
or a duly authorized committee of the Board, approving the equity award pursuant
to the terms and conditions set forth herein.  This Director Compensation Policy
shall remain in effect until it is revised or rescinded by further action of the
Board.  This Director Compensation Policy shall be administered and interpreted
by the Board, in its sole and absolute discretion, and the Board retains full
discretion to modify its terms or cancel it at any time.

1.Cash Compensation.  

(a)Annual Retainers.  Non-Employee Directors shall be eligible to receive annual
cash retainers as set forth below, payable in equal quarterly installments and
in arrears after the end of each fiscal quarter in which the service
occurred.  If a Non-Employee Director joins the Board or a committee of the
Board or is appointed to serve as Chair of the Board (or Lead Independent
Director) or chair of a committee of the Board effective as of a date other than
the first day of a fiscal quarter, the applicable annual retainer(s) set forth
below shall be pro-rated based on days served in the applicable fiscal year
(based on a 365-day year), with the pro-rated amount paid for the fiscal quarter
in which the Non-Employee Director began providing the service, and regular
(full) quarterly payments thereafter. If a Non-Employee Director’s service as a
member of the Board, Chair of the Board (or Lead Independent Director), or chair
of a committee of the Board ends on a date other than the last day of a fiscal
quarter, the applicable annual retainer(s) set forth below will be pro-rated
based on days served in the applicable fiscal year (based on a 365-day year),
with the pro-rated amount paid for the fiscal quarter in which the Non-Employee
Director’s service ended.  

(i)Annual Board Service Retainer:  $35,000

(ii)Annual Board Chair Service Retainer:  $25,000 (payable in addition to the
Annual Board Service Retainer).  If the Chair of the Board is not a Non-Employee
Director, the Annual Board Chair Service Retainer shall be paid to the
Non-Employee Director appointed to serve as Lead Independent Director.

(iii)Annual Committee Chair Service Retainer:

(A)Chair of the Audit Committee:  $15,000

(B)Chair of the Compensation Committee:  $10,000

(C)Chair of the Nominating and Governance Committee:  $10,000

(iv)Annual Committee Service Retainer (payable only to non-chair members of the
committee):

(A)Member of the Audit Committee:  $7,500

(B)Member of the Compensation Committee:  $5,000

(C)Member of the Nominating and Governance Committee:  $5,000

 

-1-

 

 

--------------------------------------------------------------------------------

(b)Meeting Stipend for Other Committee Service.  Each Non-Employee Director
appointed to serve on an ad hoc or special committee of the Board shall be
eligible to receive a $1,000 stipend for each committee meeting attended
(whether in person or by telephone, videoconference or other communication
technology that allows remote participants to hear and be heard during the
meeting), payable quarterly and in arrears after the end of each fiscal
quarter.  For clarity, the meeting stipend is not applicable to meetings of the
Board’s Audit Committee, Compensation Committee or Nominating and Governance
Committee.  

2.Equity Compensation.  

(a)Definitions.  For purposes of this Section 2, the following terms shall have
the following meanings:

(i)“Current Allocation” shall mean the product of (A) 0.0396%, multiplied by (B)
the number of shares of common stock issued and outstanding as of the applicable
date.  For clarity, (X) the applicable date for each newly elected/appointed
director shall be the Appointment Date and (Y) the applicable date for each
Annual Option shall be the date of the applicable annual meeting of
stockholders.  

(ii)“Make-Up Amount” shall mean the difference between (A) the Current
Allocation as of the date of the current-year annual meeting of stockholders,
minus (B) the Current Allocation applicable to the prior year’s annual meeting
of stockholders (or, for Non-Employee Directors who were not Non-Employee
Directors at the time of the prior year’s annual meeting of stockholders, the
Current Allocation as of the date of such Non-Employee Director’s Appointment
Date (as defined in Section 2(c))).  

(b)Omnibus Incentive Plan.  Anything in this Director Compensation Policy to the
contrary notwithstanding, the options described in this Director Compensation
Policy shall be granted under and shall be subject to the terms and provisions
of the Company’s 2014 Omnibus Incentive Plan, as amended and/or restated from
time to time (the “Incentive Plan”), and shall be granted subject to the
execution and delivery of option agreements, including attached exhibits, if
any, in substantially the same forms previously approved by the Board or a
committee of the Board, setting forth the vesting schedule applicable to such
options and such other terms as may be required by the Incentive Plan.  In
addition, the approval and granting of the options described below shall be
subject to and contingent upon the Company’s compliance with, or the waiver
thereof, of any contractual obligations applicable to the Company’s approval or
granting of such options (all as determined by the Company in its sole and
absolute discretion).  

(c)New Non-Employee Directors.  Each newly elected or appointed Non-Employee
Director or member of the Board who becomes a Non-Employee Director(each, a “New
Non-Employee Director”) shall be eligible to receive, in connection with such
New Non-Employee Director’s election or appointment to the Board or change in
status (the “Appointment Date”), the following:

(i)a non-qualified stock option (each, an “Inducement Option”) to purchase such
number of shares of common stock as is equal to the Current Allocation (subject
to adjustment as provided in the Incentive Plan); and

(ii)provided the New Non-Employee Director was not initially elected at an
annual meeting of stockholders and such New Non-Employee Director’s Appointment
Date is more than 30 days before the date of the next annual meeting of
stockholders, a non-qualified stock option (each, a “Pro-Rated Annual Option”)
to purchase that number of shares of common stock as is equal to (A) x (B),
where:

(A)    =

the quotient of (I) the Current Allocation, divided by (II) 12; subject to
adjustment as provided in the Incentive Plan; and

(B)    =

The number of full 30-day periods between such New Non-Employee Director’s
Appointment Date and the date of the next annual meeting of stockholders (or,
if, on the Appointment Date, the date of the next annual meeting of stockholders
has not been set by the Board, the one-year anniversary of the prior year’s
annual meeting of stockholders) (such number of 30-day periods, the “Number of
Months Until Meeting”).  

 

-2-

 

 

--------------------------------------------------------------------------------

(d)Annual Options.  In connection with each annual meeting of stockholders, each
Non-Employee Director shall be eligible to receive a non-qualified stock option
(each, an “Annual Option”) to purchase such number of shares of common stock as
is equal to the Current Allocation (subject to adjustment as provided in the
Incentive Plan), plus, if applicable, the Make-Up Amount.  

The “Make-Up Amount” shall be included in the Annual Option for a Non-Employee
Director only if: (i) the Make-Up Amount with respect to such Non-Employee
Director exceeds 20% of the Current Allocation as of the date of the
current-year annual meeting of stockholders; (ii) the Company’s market
capitalization (shares outstanding multiplied by stock price) has not exceeded
$100 million for a sustained period (e.g., 20 trading days), as determined
unanimously by the Board; and (iii) the Board unanimously determines to include
the Make-Up Amount in such Annual Option.  

(e)Termination of Employment of Employee Directors.  Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will, to the extent that they
are otherwise eligible, be eligible to receive, after termination from
employment with the Company and any parent or subsidiary of the Company, an
Inducement Option, a Pro-Rated Annual Option and an Annual Option, all as
described in this Section 2.

(f)Terms of Options Granted to Non-Employee Directors.

(i)Exercise Price.  The per share exercise price of each option granted to a
Non-Employee Director shall equal 100% of the Fair Market Value (as defined in
the Incentive Plan) of a share of common stock on the date the option is
granted.

(ii)Vesting.  

(A)Each Inducement Option granted to a New Non-Employee Director shall become
vested and exercisable in 36 substantially equal monthly installments of
approximately 1/36th of the shares subject to such option on each monthly
anniversary of the Appointment Date of such New Non-Employee Director, subject
to such director’s continuing Services (as defined in the Incentive Plan)
through such dates.

(B)Each Pro-Rated Annual Option granted to a New Non-Employee Director shall
become vested and exercisable in such number of substantially equal monthly
installments (which number shall be equal to the Number of Months Until Meeting)
of such fraction of the shares subject to such option (which fraction shall be
equal to 1/the Number of Months Until Meeting) on each monthly anniversary of
the Appointment Date of such New Non-Employee Director, subject to such
director’s continuing Services (as defined in the Incentive Plan) through such
dates.

(C)Each Annual Option granted to a Non-Employee Director shall become vested and
exercisable in 12 substantially equal monthly installments of approximately
1/12th of the shares subject to such option on each monthly anniversary of the
date of the applicable annual meeting of stockholders, subject to such
director’s continuing Services (as defined in the Incentive Plan) through such
dates.

(iii)Term.  The term of each option granted to a Non-Employee Director shall be
the shorter or (A) ten years from the date the option is granted (subject to a
30-day extension in accordance with the terms of the Incentive Plan in the event
the exercise of the option is prohibited by applicable law or the Non-Employee
Director cannot purchase or sell shares of the Company’s common stock due to a
“black-out period” under the Company’s insider trading policy) and (B) three
years from the date such Non-Employee Director ceases to provide Services (as
defined in the Incentive Plan) for any reason other than such Non-Employee
Director’s death or disability.

 

 

-3-

 

 